Title: To George Washington from Henry Babcock, 1777
From: Babcock, Henry
To: Washington, George



Sir
Stonington [Conn.] 1777

I have lately been informed from indisputable Authority that Your Excellency tho’t proper to severely reprimand my Worthy Friend Genl Putnam for recommending Me to your Notice, and that he ought to know Me better than so warmly to have mentioned Me as a Person in his Esteem deserving the Rank of a Brigr Genl in the Continental Army.
How your Excellency should have presumed thus unwarrantably to have censured a Person that You could not know but from the Character given of him by others is to me a matter of Supprize—How is it possible that You should be better acquainted with Me than Genl Putnam with whom I served five Campaigns & who was an Eye Witness to my Conduct during all that Time unless you look upon Genl Putnam as a Person wholly unworthy of the Rank he sustains & that all Merit together with a superior Knowledge of Men centres in the Commander in Chief; your Excellency may be assured that I served the last War in

a simillar Rank to Yours, and it is possible that I might have served under Generals who perhaps might have informed even Your Excellency in the sublime Part of the Art of War—As to the mechanical Part it’s the Duty of every Serjt to be acquainted with—But notwithstanding your thus recriminating upon My Character which I hold as dear to myself as your Excellency can do your own—Far be it from Me tho’ crully and improperly treated to deprive Your Excellency of any Merit that You are justly entittled to, particularly in your extreamly well conducted Retreat thro’ the Jersys—Your great Success at Prince Town, and afterwards your rallying the Pensylvania Militia when they gave way & leading them on so successfully to Victory for which I as an Individual return You many Thanks, But give Me Leave just to trouble Your Excellency with a Paragraph of a Letter from Sir Jeffry Amherst to Govr Hopkins in the Glorious Year 1759 who said “That whereas Colo. Babcock has throughout the whole Campaign continually manifested his great Zeal for the publick Service I should not do him Justice were I to omit giving him this publick Testimony of it and desire You to return him my particular Thanks for the same.”
Suffer Me just to mention to your Excellency that many Characters have been lost from not persevering in the Paths of Virtue which at first they set out in but thro’ the alluring & fascinating Charms of unlimited Power too, too often have deviated from as the History of Mankind most clearly evinces, few very few Persons can bear it or indeed ought to be trusted with unlimited Power To conclude—I have to observe that most Gentn in your exalted Station seldom hear any Thing but adulatory Compliments Because they have much to bestow and It is for their Interest to offer up Incense to those in whose Power it is to serve them—But if Truth offends & A Character (irreprochable as a military Person) is unjustly sullied It is a Matter of perfect Indifference to Me how much it offends—But for my Countrys Sake & the Important Rank You sustain in it I sincerely wish Your Excellencys Laurels may never wither but flourish in Immortal Verdure & that Your Country may hereafter repay Your signal Services with their best Thanks, Affections & Gratitude & that You may have the secret Satisfaction of restoring Peace to your native Country. I have the Honor to be Your Excellencys most humble & most obedt Servant

H. Babcock

